UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6707



JAVAROS L. THOMAS,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-585-2)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javaros L. Thomas, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Javaros   L.   Thomas   appeals    the   district   court’s    judgment

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).     We have reviewed the record and the district

court’s final order accepting the recommendation of the magistrate

judge and find no reversible error.             Accordingly, we deny a

certificate    of   appealability   and    dismiss   the   appeal    on   the

reasoning of the district court.        See Thomas v. Angelone, No. CA-

01-585-2 (E.D. Va. Apr. 10, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                   DISMISSED




                                    2